It does not appear to me that this case calls for any extended discussion. The case of Company v. Fernald, I think, establishes that by our law the use for which the petitioners wish to take the right to flow the defendant's land is a public use, so as that the power of eminent domain applies to it. The case of Ash v. Cummings, I think, also recognizes the same principle. It is true, that the doctrine of the courts in Massachusetts, as ably expounded by WELLS, J., in Lowell v. Boston,111 Mass. 454, while sustaining the right, puts it upon a different ground, and denies that the use is public so as to bring it under the operation of the power of eminent domain.
The doctrine in each of these states, that flowage laws, as they are *Page 401 
called, may be constitutional, seems to be now too well established to leave it open to question. Either way, the law I think must now be held constitutional in New Hampshire, and the demurrer must be overruled.